Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per Applicant’s response filed 09/26/2022, claims 1-9 and 11-22 are pending; claim 10 has been cancelled (the cancelled claim matter has been rolled up to independent claim 1), and claims 18-22 were previously withdrawn as a result of a previous Restriction/Election Requirement.
The current set of claims has the priority date of 03/14/2014 as discussed in the Non-Final Office Action pg.4 mailed on 05/26/2022.

Response to Amendment
Note to Applicant: The current application has been transferred to Examiner Shirley Jian for further examination.
The Drawing and Specification objections are withdrawn in view of the Specification amendment filed on 09/26/2022. 
The Claim objection is also withdrawn in view of the current claim amendment.
With regard to the 35 USC 103 rejection based on Kurtz et al. US 2010/0324543 and Jones et al. US 2008/0065055, the Applicant argues that neither Kurtz, nor Jones, teaches the limitation “wherein the mount assembly is movable along an arc and rotatable in an annular pattern” since the citation Fig.6E does not show an annular pattern as claimed. 
The Applicant’s argument has been fully considered but are not persuasive. 
Kurtz [0080-0081] recites a laser treatment having an annular pathway, illustrated in Figs. 5A-5B:
[0080] FIGS. 5B-C illustrate creating an incision on the capsule 505 of the lens 500, sometimes referred to as capsulotomy. In step 330 the laser beam 512 can be focused on the surface of the capsule, such that the created "capsulotomy-bubbles" 550 are sufficient to disrupt the capsule 505, in effect perforating it. FIG. 5B shows a side-view of the eye and FIG. 5C a frontal view of the lens 500 after a ring of the "capsulotomy-bubbles" 550 have been created, defining a capsular incision 555. In some implementations a full circle of these bubbles 550 is formed, and the disc-shaped lid of the capsule, i.e. the capsular incision 555, is simply removed. In other implementations, an incomplete circle is formed on the capsule 505, the lid remains attached to the capsule, and at the end of the procedure the lid maybe restored to its original location.
[0081] The disc-like capsular incision 555, defined by the perforation by the capsulotomy-bubbles 550, can then be lifted and removed by a surgical instrument in a later step overcoming minimal resistance from the perforated capsule tissue 505.
Kurtz [0202] also recites a laser scanning in a circular pattern, so as to create optical damage in various positions which would form a circle:
[0202] Prior to surgery, the calibration can be verified. This verification step involves creating optical damage at various positions inside of a second phantom. The optical damage should be intense enough such that the multiple damage zones which create a circular pattern can be imaged by the OCT. After the pattern is created, the second phantom is imaged with the OCT. Comparison of the OCT image with the laser coordinates provides the final check of the system calibration prior to surgery.

Furthermore, as to the previously citation of Fig. 6E, corresponding to [0123-0127] the exemplary glaucoma procedure laser beam 610 would create a circle of laser bubbles 620-g as previously described, i.e. having an annular/circle treatment pattern.
Though Kurtz does not explicitly state that a “mount assemble for the laser” is “movable along an arc and rotatable in an annular pattern”, but since Kurtz’s laser beam is able to create an ring-shaped or circle or annular treatment pattern in the various citations described above, it is the Examiner’s position that the mount assembly (which carries the laser source/head) inherently meets the limitation of “movable along an arc and rotatable in an annular pattern” so as to carry out the intended functions.  
In view of the above, the claims remain rejected by Kurtz in view of Jones under the same rationale as discussed in the previous Non-Final office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5, 11-12, 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz (US 2010/0324543) in view Jones (US 2008/0065055).
Regarding claim 1, Kurtz teaches a system for ablating biological tissue to create a pattern of pores on the globe of an eye off the visual axis and excludes the cornea of the eye, that improves biomechanics, comprising: 
a laser (laser engine Fig 9: 2130) for generating a beam of laser radiation in a goniometric motion to create the pattern of pores (Examiner notes “for generating… is intended use of the laser and therefore does not further limit the structure of the laser.  However, the examiner would further note that Fig 5b/c shows that ablation/capsulotomy bubbles 550 that form a complete circle around the eye indicated the system is capable of performing arc tracing which is the equivalent of the goniometric motion [0080] ) ; 
a lens (lens 5600 and patient interface 3300 can include a focusing lens [0181]) configured to focus the beam of laser radiation on a treatment axis that is not aligned with a patient's visual-axis and excludes the cornea of the eye.  Visual axis is commonly defined as a straight line extending from the viewed object through the center of the pupil to the yellow spot of the retina. See visual axis. (n.d.). The American Heritage® Science Dictionary. Retrieved December 27, 2017 from Dictionary.com website http://www.dictionary.com/browse/visual-axis. The sclera and limbus regions are peripheral to the pupil therefore any imaging or treatment of these regions would be off the visual axis.  Kurtz teaches imaging sclera and ablating the sclera [0010; 0124]); 
a controller (3100 – control system/ common control module see [0170]) within a housing (3400 – housing) and in communication with the laser; 
an automated subsurface anatomy imaging, tracking, measuring and avoidance system (Imaging sub-system 2230 which is an OCT system which would allow for the subsurface anatomy imaging see [0163-0165, 0167; 0172-173] which teach that the OCT imaging can be used to as feedback signal to control the laser.  The captured imaging data is then used by the laser control module to determine the desired target tissue position and focuses the laser at those locations [0206].  The act of detecting and directing the laser to the desired target tissue also is avoiding the tissue that is not the desired target tissue.) and  
a mount assembly for the laser, wherein the mount assembly is movable along an arc and rotatable in an annular pattern (Kurtz Fig 6e shows that the laser system 610 can change in angular arc/rotatable motion; also see [0080-0081, 0202] which describes the laser scanning and also creating cavitation bubbles which form a ring-shape, or circle treatment pattern around in the position offset from the cornea as shown in Fig. 6E: 620-g . Since the laser is mounted on a mount assembly/laser engine 213 which controls the laser beam delivery 2140 to create said circle pattern, it is interpreted by the Examiner has being inherently capable of “movable along an arc and rotatable in an annular pattern” so as to achieve the described circle treatment pattern in Kurtz.).  
Kurtz does not create a pattern of pores on the globe of an eye off the visual axis and excludes the cornea of the eye, that improves biomechanics.
Jones does teach a laser ablation device ([0057; 0059]) that creates a pattern of pores on the globe of an eye off the visual axis and excludes the cornea of the eye, that improves biomechanics (Fig 1-4 show various patters of pores in the sclera of the eye which [0009] teaches can increase the accommodation of the eye which is an indication of a change in biomechanical property.  Jones [0097] which teaches areas in sclera with pores can have increased elasticity.).
In view of the teachings of Jones, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include ablating pores in the sclera as is disclosed by Jones to laser system taught by Kurtz in order to improve eye accommodation (Jones [0009]).
Regarding claim 5, Kurtz as modified teaches the system of claim 1, the beam of laser traces an arc with an offset center of curvature that is at the center of the eye (Jones [0071; 0075] teaches that 36 is a center of the eye with ablation locations/pores a different angular positions from the center but a fixed radial distance from the center which would be the equivalent of the arc with an offset center of curvature from the center of the eye.  It would be obvious to one of ordinary skill in the art to include the offset curvature for the pore location as disclose by Jones in order best locate the pores to improve the mechanical/elastic properties of the sclera see Jones [0067; 0071; 0081; 0087]).  
Regarding claim 11, Kurtz as modified teaches the system of claim 1, wherein the mount assembly move in a plurality of angles  (Kurtz Fig 6e shows the laser system 610 in two different angular positions).  
Regarding claim 12, Kurtz as modified teaches the system of claim 1, wherein the system is configured to ablate biological tissue in more than one treatment zones on the globe of the eye off the visual axis and excluding the cornea (Jones teaches treatment zones/groupings 22, 24, 26, and 28 see also [0073; 0075-0076]. It would be obvious to one of ordinary skill in the art to include different treatment grouping/zones as disclose by Jones in order optimize the changes in the tissue in order to best improve the accommodation see Jones [0077]).  
Regarding claim 14, Kurtz as modified teaches the system of claim 1, but Kurtz does not explicitly teach that the pattern of pores is generated by a golden spiral algorithm, the pattern having at least one of clockwise direction, counterclockwise direction, and a combination thereof.  
Though Kurtz and Jones do not explicitly teach that the complete circumferential treatment includes using a golden spiral pattern, the pattern having one of clockwise direction, counterclockwise direction, or combination thereof, the applicant does not express any advantage or criticality to the particular pattern of a golden spiral.  As noted above, Kurtz teaches all the structural limitations of the system including the ability of the laser to be controlled in three dimensions and perform complete circumferential treatment of a biological tissue.  Therefore because the system teaches the structural limitations of the claims it would be capable of being used by the user to perform the claimed pattern of a golden spiral.  In addition Jones [0083] teaches the treatment are can included substantially all the circumference of the sclera and can be done in a variety of shapes, distributions, and/or densities of tissue treatments in order to best treat the patient see also [0080].  Because the applicant expresses no criticality to the golden spiral, the system is capable of producing the pattern, and the prior art teaches a variety of different pattern can be used, the particular shape/pattern golden spiral for the treatment would a matter of choice based on the desired treatment outcomes which one of ordinary skill in the art would have found obvious (See MPEP 2144.04(IV)(B))
Regarding claim 17, Kurtz as modified teaches the system of claim 1 further comprises a fixator configured to fix the system relative to the eye (Kurtz teaches patient interface 3300 which immobilizes the patients eye making it equivalent of a fixator see also [0170]).

Claims 2-3 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz as modified by Jones as applied to claim 1 above, and further in view of Van Saarloos (US 2002/0051116).
Regarding claim 2, Kurtz as modified teaches the system of claim 1, but Kurtz does not explicitly teach that the automated subsurface anatomy imaging, tracking, measuring and avoidance system comprises a scanning system configured to monitor and track eye movement for application of the beam of laser during a treatment.  
Van Saarloos does teach a laser eye surgery system with an automated subsurface anatomy imaging, tracking, measuring and avoidance system comprises a scanning system configured to monitor and track eye movement for application of the beam of laser during a treatment ([0080] teaches a controller that uses imaging of the eye determine pupil  center and track eye movement and then adjust the potion optics of the surgical system to compensate for the movement see also [0078-0079]) .   
In view of the teachings of Van Saarloos, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the eye tracking as is disclosed by Van Saarloos to the laser eye system taught by the combination of Kurtz and Jones in order to in order to prevent the laser from deviating outside of the desired target which can lead to treatment complication (Van Saarloos [0003-0004]).
Regarding claim 3, Kurtz as modified teaches the system of claim 2, wherein the automated subsurface anatomy imaging, tracking, measuring and avoidance system further comprises one or more biofeedback sensors (As noted in the rejection of claim 1, Kurtz teaches an OCT system.  The OCT is a biofeedback sensor since it is providing information about the tissue being operated).  
Regarding claim 15, Kurtz as modified teaches the system of claim 3, wherein the automated subsurface anatomy imaging, tracking, measuring and avoidance system provides an automated real-time biofeedback loop for sensing and monitoring tissue characteristics within a tissue, including thickness, topography, and focus to identify biological features (Kurtz [0163-0165, 0167; 0172-173]).  
Regarding claim 16, Kurtz as modified teaches the system of claim 15, wherein the automated subsurface anatomy imaging, tracking, measuring and avoidance system provides real-time position feedback to the controller and, upon identification of specific biological features based on tissue characteristics, the controller both gauges and ceases the treatment intraoperatively (Kurtz teaches Images of structures including thickness and shape/topography within in the eye and ablation byproducts within the tissue can be used to control the treatment laser which are specific biological features [00151; 00158; 0168]. Inherently, controlling the laser beam would involve engaging or ceasing laser operation as the beam position is be being changed based on image feedback.  see also [0150-0165].  

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz as modified by Jones as applied to claim 1 above, and further in view of Degani (US 2012/0116372).
Regarding claim 4, Kurtz as modified teaches the system of claim 1 but Kurtz does not teach a second laser for generating a beam of low power laser radiation as a spotting beam to aid visualization of a focus spot location on the tissue.  
Degani does teach a second laser for generating a beam of low power laser radiation as a spotting beam to aid visualization of a focus spot location on the tissue ([0211-0212] teaches a visible aiming beam to indicated ablation area. [0222] indicates that the aiming beam can be used to determine the correct focal distance, the equivalent of the focus spot).  
In view of the teachings of Degani, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the aiming beam as is disclosed by Degani to the laser system taught by Kurtz in order to visualize the target area that will be treated by the ablation laser (Degani [0211]).

Claim 6-9 are is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz as modified by as applied to claim 5 above, and further in view of Chew (US 2010/0076419).
Regarding claim 6, Kurtz as modified teaches the system of claim 5, but Kurtz does not explicitly teach the beam of laser starts the tracing along an axis through the center of the eye.  
Chew does teach a laser treatment system where the beam of laser starts the tracing along an axis through the center of the eye (Chew [0069; 0074] teaches a treatment axis 105 which is perpendicular to the surface of the eye and results in axis 105 running through the eyeball center).
In view of the teachings of Chew, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a treatment axis perpendicular to the surface of the eye which can result in an axis through the eye center as is disclosed by Chew to the laser system taught by Kurtz in order to facilitate optimal laser radiation energy being applied to the treatment area (Chew [0071]).
Regarding claim 7, Kurtz as modified teaches the system of claim 1, wherein the beam of laser is along an axis distinct from an axis through the center of the eye (As noted in rejection of claim 6, Chew [0069] teaches a treatment axis perpendicular to the eye surface in order to achieve optimal laser radiation to the treatment area. It would be obvious to ordinary skill in the art that in order to achieve an axis perpendicular to the surface and due to the difference in the overall shape/curvature of the eye surface that the treatment axis at times would necessarily be distinct from an axis running through the center of the eye.).  
Regarding claim 8, Kurtz as modified teaches the system of claim 1, wherein the beam of laser is along an axis through the center of the eye or along an axis distinct from the axis through the center of the eye (See rejection of claim 6 and 7).  
Regarding claim 9, Kurtz as modified teaches the system of claim 1, but does not explicitly teach that  the system is configured to maintain perpendicularity to the surface of a treatment area on the globe of the eye off the visual axis and excluding the cornea.  
Chew does teach a system is configured to maintain perpendicularity to the surface of a treatment area on the globe of the eye off the visual axis and excluding the cornea ([0024; 0069]).  

In view of the teachings of Chew, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a treatment axis perpendicular to the surface of the eye as is disclosed by Chew to the laser system taught by Kurtz in order to facilitate optimal laser radiation energy being applied to the treatment area (Chew [0071]).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz as modified by Jones as applied to claim 12 above, and further in view of Heitel  (US 9,155,658).
Regarding claim 13, Kurtz as modified teaches the system of claim 12, but Kurtz does not explicitly teach that the system is configured to provide a distinct fixation target for each treatment zone.  
Heitel does teach a laser surgery system configured to provide a distinct fixation target for each treatment zone (Fig 5 shows multiple fixation points that can be independently controlled based on the treatment needs see also col 7 ll. 15-29).  
In view of the teachings of Heitel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple fixation points as is disclosed by Heitel to laser system taught by Kurtz in order increase the control of the patient’s eye fixation based on the particular needs of the surgical procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Simon et al. (US 5480396) teach a laser beam ophthalmological surgery method and system that creates a circle treatment pattern outside of the cornea, see col.3, ll.52- col.4, ll.6
Gertner et al. (US 7792249, B2 US 8503609 B2, US 8848869 B2) all teach an ophthalmological treatment device that makes a circular/arc treatment path across the eye, see e.g. Pat’249 col.90, ll.1-10 and Fig. 42D
Herekar et al. US 2018/0207029 A1 discloses a laser beam that scans with a annular pattern on the sclera and imaging feedback; see [0039, 0210] and Figs. 5A-5B. Also see US 2020/0306080 A1.
Holland et al. US 2020/0352785 A1 discloses a method of imaging and treating ocular issue of an eye, wherein the movement of the laser focus through a geometry include circular, spiral, zig-zag etc.; see [0138].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            
	October 13, 2022